Birdsong, Presiding Judge,
dissenting.
This would appear to be one of those instances where a technical violation of a procedural rule has been promoted to such a sacrosanct position that form has been elevated over substance.
As I understand the purpose of OCGA § 9-11-62 (that execution should not issue upon a judgment nor proceedings taken for its enforcement until the expiration of ten days), it is to allow the loser to assess his position and to take appropriate steps to protect his position by appropriate motion. Execution could possibly moot any continuing arguments and proceedings to enforce the judgment within ten days places the loser at á disadvantage in making a decision to a further course of action in that the energies must be directed against the enforcement rather than the decision regarding an appropriate motion.
It cannot be gainsaid that a violation occurred in this case for the affidavit of garnishment was filed only two days, after the judgment. However, neither can it be said in actual fact that Tate was inhibited in his post-trial actions. He filed a motion for new trial which was considered apparently without any impact thereon by the garnishment or traverse. The motion for new trial was considered, denied and not appealed; thus the case became final before any definitive or final action was taken upon the garnishment. All these actions occurred under the protective order of the court that no disbursement could occur until the case became final. It was only when the trial court ordered disbursement of funds, long after the case became final, that Tate successfully brought the irregularity before this court. Throughout the post-trial process, both Tate and Burns were aware that no action could be taken to disburse the funds until Tate’s rights of appeal had been exhausted. Moreover, Tate at no point has denied that he is a judgment debtor or that the debt is not due.
It long has been the rule in the appellate courts of this state that legal error is a compound of error and injury. It cannot be disputed that error occurred but logic compels a conclusion that no injury resulted from that error. Byrom v. Felker, 137 Ga. App. 400 (224 SE2d 72). The majority applies the rule that where error occurs, prejudice should be presumed unless the contrary appears. Poultryland, Inc. v. *691Anderson, 200 Ga. 549, 562 (37 SE2d 785). In my opinion, this record affirmatively discloses that no injury has resulted to Tate as a result of the untimely but delayed execution of the garnishment in this case. This court has held on other occasions that harmful error should not be presumed from an asserted failure by the trial court to follow a procedural requirement where no apparent harm resulted. See O’Neil v. Moore, 118 Ga. App. 424 (164 SE2d 328). It is an old and well-bottomed rule that when an appellant brings a case before this court, he must show error which has caused harm for this court corrects only such errors as have wronged in practicality the complaining party. Burger Chef Systems v. Newton, 126 Ga. App. 636, 639 (191 SE2d 479). I find no harmful error in the early but delayed execution on this judgment. Thus, I would affirm the judgment of the trial court.
I respectfully dissent. I am authorized to state that Judge Sognier joins in this dissent.